Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Revolutions Medical, Inc. Charleston, South Carolina We hereby consent to the use in the Prospectus constituting a part of this S-1 Registration Statement of our report dated March 31, 2010, relating to the financial statements of Revolutions Medial, Inc., which are contained in that Prospectus.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. We also consent to the reference to us under the caption “Experts” in the Prospectus. Tulsa, Oklahoma July 12, 2010 HOOD SUTTON ROBINSON & FREEMAN CPAs, P.C. ­­­­­2727 East 21st Street, Suite 600Tulsa, Oklahoma74114918-747-7000Fax 918-743-7525www.telcpa.com 1ashington BoulevardBartlesville, Oklahoma74006918-336-7600Fax 918-3337600
